DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 3, 6, 10, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 3 recites that the origin burst is the first received burst among the plurality of bursts. Claim 3 further recites, “a burst immediately before or after the origin burst”. Under broadest reasonable interpretation (BRI), the claimed “immediately before or after the origin burst” can be considered as a burst immediately before the origin burst (because of “OR”/alternative form). When the origin burst is the first received burst, how can there be a burst received before 
		Claim 6 depends upon claim 3 and thereby, is rejected for the reasons discussed above with respect to claim 3.
		Claim 10 recites limitation similar to claim 3 above and thereby, is rejected for the reasons discussed above with respect to claim 3.
		Claim 13 depends upon claim 10 and thereby, is rejected for the reasons discussed above with respect to claim 10.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 2, 8, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 20090220238 A1, hereinafter referred to as Wang).
		Re claim 1, Wang teaches a packet processing device (Device for controlling assembly, Fig. 11) comprising: 
	(i) a memory (Assembly queue/Cache to store the received packets) (Fig. 1, Fig. 4, Fig. 11, Abstract, Par 0007, Par 0024, Par 0043, Par 0051-0052, Par 0086); and 

	(iii) sampling received packets at a predetermined interval (maximum assembly delay, step S401, Fig. 4/time/duration to reach queue length to the current length threshold, step S402, Fig. 4) (Fig. 4, Fig. 11, Par 0043, Par 0045, Par 0051-0055, Par 0086-0087), 
	(iv) detecting a plurality of bursts in which received packets are continuously detected by the sampling (detecting/making current burst and next/subsequent bursts based on the maximum assembly delay, step S401, Fig. 4 or current burst length threshold, step S402, Fig. 4) (Fig. 4, Fig. 7, Fig. 11, Par 0043, Par 0051-0056, Par 0059-0061, Par 0069-0070, Par 0086-0091, Par 0094),
	(v) calculating, for each of the plurality of bursts detected (current burst and next/subsequent bursts), a front edge period based on the received packet detected first among the bursts (current assembly time to assemble the current burst, step S408, Fig. 4) (Fig. 4, Fig. 11, Par 0043, Par 0051-0056, Par 0059-0061, Par 0069-0070, Par 0086-0091, Par 0094),
	(vi) calculating, for each of the plurality of bursts detected (current burst and next/subsequent bursts), a rear edge period (assembly time to assemble the next/subsequent bursts,  step S408, Fig. 4) based on the received packet detected last among the bursts (when the next/subsequent burst is assembled, last packet is included within the next/subsequent burst and also included in the next/subsequent burst assembly time) (Fig. 4, Fig. 11, Par 0043, Par 0051-0056, 
	(vii) deciding the longer period between the front edge period (assembly time to assemble the current burst) and the rear edge period as a burst period (assembly time to assemble the next/subsequent bursts) (Fig. 4, Fig. 7, Fig. 11, Par 0043, Par 0045-0046, Par 0051-0056, Par 0059-0061, Par 0069-0070, Par 0072, Par 0086-0091, Par 0094 --- when the current assembly time is smaller than MIN_TA (step 408, Fig. 4, Par 0059-0061), the length threshold for subsequent/next burst is increased (occurrence of a load burst) to increase the assembly time of the next/subsequent burst greater than MIN_TA and therefore, the assembly time of the next/subsequent burst is longer than the assembly time of the current burst when assembly time of the current burst is less than MIN_TA. When the current assembly time is equal to MAX_TA (step 408, Fig. 4, Par 0059-0061), the length threshold for subsequent/next burst is decreased (due to decreased load) to reduce the assembly time less than MAX_TA and therefore, the assembly time of the next/subsequent burst is smaller than the assembly time of the current burst when assembly time of the current burst is equal to MAX_TA), and
	(viii) controlling transfer of the received packets (sending the burst packet) based on the decided burst period (assembly time) (Fig. 4, Fig. 7, Fig. 11, Par 0043, Par 0045-0046, Par 0051-0056, Par 0059-0061, Par 0069-0070, Par 0072, Par 0086-0091, Par 0094 --- when the current assembly time is smaller than MIN_TA (step 
		Claim 8 recites a method performing the functions recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 9, Wang teaches that the front edge period is calculated based on the received packet detected first in each of the plurality of bursts (assembly time of the current burst includes the first packet of the current burst), the rear edge period is calculated based on the received packet detected last in each of the plurality of bursts (assembly time of the next/subsequent burst includes the last packet of the next/subsequent burst) (Fig. 4, Fig. 11, Par 0043, Par 0051-0056, Par 0059-0061, Par 0069-0070, Par 0086-0091, Par 0094).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 3, 6, 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 and 8 above and further in view of Cloutier et al (US 6891852 B1, hereinafter referred to as Cloutier).
		Re claims 3, 10, Wang does not explicitly disclose that when the interval between an origin burst that is a burst received first among the plurality of bursts and a burst immediately before or after the origin burst is equal to or less than one sample, the origin burst is shifted to another burst and that burst is specified as the origin burst, the front edge period or the rear edge period Is calculated using the specified origin burst as a starting point.
		Cloutier teaches that when the interval between an origin burst that is a burst received first among the plurality of bursts (first data burst 320 at sample time T1, Fig. 3) and a burst immediately before or after the origin burst is equal to or less than one sample (packet 210n received within the inactivity period 420m after the first burst 320, Fig. 5-7), the origin burst is shifted to another burst (burst duration 350 is extended to include packet 210n) and that burst is specified as 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Wang by including the steps that when the interval between an origin burst that is a burst received first among the plurality of bursts and a burst immediately before or after the origin burst is equal to or less than one sample, the origin burst is shifted to another burst and that burst is specified as the origin burst, the front edge period or the rear edge period Is calculated using the specified origin burst as a starting point, as taught by Cloutier for the purpose of dynamically adjusting the burst duration to improve resource utilization, as taught by Cloutier (Col 8, Line 13-19).
		Re claims 6, 13, Wang does not explicitly disclose that the origin burst is shifted when a burst width of the origin burst is equal to or less than a set threshold.
		Cloutier teaches that the origin burst is shifted (extended burst duration) when a burst width of the origin burst is equal to or less than a set threshold (initial burst 320 reaches the burst duration 350) (Fig. 3-7, Col 5, Line 1-38, Col 5, Line 59-67, Col 6, Line 1-39, Col 6, Line 45-61, Col 7, Line 4-67).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Wang by including the steps that the origin .

Allowable Subject Matter
		Claims 4, 5, 7, 11, 12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art
		Zeitak (US 7779155 B2) discloses to determine the burst length of the high priority burst and low priority burst and allowing/rejecting high priority burst and low priority burst based on a respective length threshold (Fig. 2-4).










Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473